Title: To Thomas Jefferson from Benjamin Hawkins, 15 January 1803
From: Hawkins, Benjamin
To: Jefferson, Thomas


          
            Creek agency 15 January 1803
          
          The bearer Mr. William Hill is an assistant in this agency as I have known him for five years and believe him to be a very honest and useful man I have thought him worthy of an introduction to you, that you may hear from such a man a detail of occurrences in this quarter. The object of his Visit to the seat of government is to carry the accounts and Vouchers in this department to the War office. 
          I have the honour to be with the highest regard my dear Sir, your obediant servant
          
            Benjamin Hawkins
          
        